oRl0f t\|Al,
         ldntbe @nfte[ btutes ff,ourt                                                               ot:felers[        @tsfms
                                                                          No. 13-966 C
                                                                      Filed: August 5,2014                              FILED
*   {.   *,t {. * * :} * :* * *,t * {.,* * {. * * *,} t * * *! r!,t * * *'t,k,* * * * * *'t
                                                                                                                       AUG   - 5 2014
                                                                                          *
                                                                                                                     U.S. COURT OF
LAWRENCE M. JIRON,                                                                                                  FEDERALCIjIiTfI

                 Plaintiff, pro se,                                                           Frivolous lawsuits;
                                                                                              Jurisdiction;
                                                                                              Motion to Dismiss, RCFC 12(b)(l);
                                                                                              Pro Se1'
THE LINITED STATES,                                                                           RCFC 53 (masters).

                 Defendant.


+,! *,t + * *,t       *r!* *** * *,* ******* ** * * * *:*:t {. ** **'t **

Lawrence M. Jiron, Sterling, Colorado, Plaintiff , pro                                        se.

Ryan M. Majerus, United States Department of Justice, Civil Division, Washinglon, D.C.,
Counsel for the Govemment.

                                        MEMORANDUM OPINION AND FINAL ORDER

BRADEN,Jadge.

I.               RELEVANTFACTUALBACKGROUND.'

       On September 26, 2012, a jury in the Fremont County District Court in the State of
Colorado ("Colorado State Court") convicted Lawrence M. Jiron ("Mr. Jiron" or "Plaintiff') for
an Attempt to Influence a Public Servant, pusuant to C.R.S. $ 18-8-306, and Retaliation Against
a Judge, pursuant to C.R.S. $ 18-8-615. See Falk,2013 U.S. Dist. LEXIS 11051I (ECF No. 39-
1 at 1l-12). On January 14,2013, the Colorado State Court sentenced Mr. Jiron to "concunent
terms oftwelve years in prison on each count." Id.at*3.



                 '   The relevant facts discussed herein were derived from the December 9, 2013
Complaint. The court's citation to the Complaint reflects the atypical pagination therein, where
pages are intermittently numbered 1, 2,2a,3,3aand so forth. The court's factual discussion also
is informed by the following prior cases: Jiron v. Thorson, No. 13-1524, 2014 U.S. App. LEXIS
3993 (10th Cir. Mar. 4,2014); Jiron v Colorado, No. l3-cv-01328-BNB (D. Colo. May 23,
2013);Jiron v.Falk,No. 13-306,2013 U.S.Dist.LEXIS 110511(D.Colo.Aug.6,2013).
        On February 6,2013, Mr. Jiron filed a Motion for a Writ of Habeas Corpus in the United
Stales District Court of Colorado.2 1d. (ECF No.      4). In that motion and subsequent filings, Mr.
Jiron asserted that his claim for relief was justified, because: (1) the statutes under which he was
convicted were unconstitutional, as they were published without an enacting clause; (2) the
Colorado State Court is a privately-owned entity and, as such, has no jurisdiction; (3) Colorado
officials kidnapped Mr. Jiron and have subjected him to false imprisonment; and (4) his
constitutional rights have been violated. 1d (ECF No. 22 at 5A-6E; ECF No. 39 at2).

       On February 12, 2013, Mr. Jiron filed a notice of appeal in the Colorado Court of
Appeals, challenging the validity ofhis conviction. 1d (ECF No. 39-2 at l).

        On May 21,2013, Mr. Jiron filed a Complaint in the United States District Court for the
District   of Colorado against the State of Colorado and certain state officials. See
Jiron v. Colorado, No. 13-cv-01328-LTB (D. Colo. May 23,2013). This Complaint was the first
in a subsequent series of lawsuits against state officials and entities, alleging the
unconstitutionality of certain Colorado laws. See, e.g.,Jiron,2014 U.S. App. LEXIS 3993,at+2
("The gist of Plaintiff s action against the Defendants is that he (Plaintiff was prosecuted,
convicted and sentenced pursuant to Colorado statutes which he claims are 'worthless,' invalid,
and fail 'to carry any force of law' because they do not'have an attached enacting clause' under
the Colorado Constitution."), af'g,2013 U.S. Dist. LEXIS 171740 (D. Colo. Dec. 5,20131.

       On August 6, 2013, the United States District Court of Colorado denied the Motion for a
Writ of Habeas Corpus, because Mr. Jiron's appeal of the September 26,2012 conviction by the
Colorado State Court was pending in the Colorado Court ofAppeals, and as such, he had not yet
exhausted his state court remedies. See Falk,20l3 U.S. Dist. LEXIS 1 l05l 1, at *6: see also id.
(ECF No. 39 at34).

II.     PROCEDURALHISTORY.

       On December 9, 2013, Mr. Jiron filed a Complaint in the United States Court of Federal
Claims alleging several state and federal causes of action arising from the following events, i.e.,
that a colorado jury convicted him of violating colorado statutes that were alleged to be
unconstitutional, because they did not contain an enacting clause, as allegedly was required by
the constitution of the State of colorado. compl. 3-3b. The December 9, 2013 complaint
alleges that the court has jurisdiction to adjudicate this claim under the United States
Constitution, the Seventh Amendment, "common law," as well as 28 U.S.C. $$ 1346, 1495,
1331, 1332, 1343, and 1337. Compl. 3.

        The statelaw causes of action include: (1) tort claims (Compl. 2,3,3a); (2) a conhacts
claim (compl. 2, 12, 1810), and (3) a claim alleging that colorado state officials violated
separation-of-powers requirements of the constitution of the State of colorado (compl. 16).
The tort claim alleges actual malice, misrepresentation or fraud, and false imprisonment. compl.


        'On February 5,2013, Plaintiff frled a letter with the United States District Court for the
District of colorado, requesting U.S. Marshalls to rescue him from prison, which did not satisfy
the requirements fora formal filing. see Falk,2013 u.s. Disr. LEXIS 110511(ECFNos. 1.3).
2.  The contract claim apparently is that Colorado state courts, as business entities, violated
contract law by enforcing invalid statutes. Compl. 12, 18-20. The separation-of-powers claim is
apparently that the Attomey General of Colorado, a state executive branch official, unlawfitlly
defended a Colorado state official in a court proceeding. Compl. 16.

        The federal-law causes of action include claims founded on: federal statutes (Compl. 10,
l7); the United States Constitution (Compl. 4); and federal criminal law. Compl.4. As bases for
the federal statutory claims, the December 9, 2013 Complaint lists Acts of Congress, including
the Clayton Act of 1914, the Sherman Act of 1890, and the Sarbanes-Oxley Act of 2002.
Compl. 2. The December 9, 2013 Complaint alleges that Colorado courts are subject to those
Acts, because they are regulatory agencies, statutory corporations, privately-owned entities,
revenue-collecting agencies, or commercial courts under the Uniform commercial code.
Compl. 10. The December 9, 2013 Complaint further alleges violations of the First, Fourth,
Fifth, Sixth, Seventl, Eighth, Ninth, Tenth, and Fourteenth Amendments to the United States
Constitution. Compl.4. In addition, the December 9,2013 Complaint includes a claim for
criminal kidnapping. Compl. 36.

       To remedy these claims, Plaintiff requests the court overtum the United States District
court for the District of colorado's determination in Falk, 2013 U.s. Dist. LEXIS 110511, at
+34, that the Attomey General of colorado lau4ully could represent the prison warden in a
habeas petition   (Compl. 16).

        The December 9, 2013 Complaint, anticipating the Govemment's sovereign immunity
defense, alleges that govemmental immunity does not apply, because this case goes to "the
safety - peace and dignity of the colorado people" and colorado officials and courts "must be
held accountable for their actions." Compl.22.

       on December 9,2013, Plaintiff also filed    an Application to proceed In Forma pauperis
that the court grcnted on January 10, 2014.

         On February 3,2014, Plaintiff filed a document titled ,.An Appointment of Counsel, or
Entry Appointment of Masters to overse[e] [sic] the case," that the court construes as a Motion
for appointment of counsel and for appointment of a special master pursuant to Rule 53
(hereinafter "Motion For Appointment of counsel or special Master"). Dkt. 6 at l-2. plaintiff,
however, asserts no facts nor provides any statutory support, but argues instead that the
appointment is warranted, because: (1) Plaintiff is indigent; (2) the case is too important for him
to handle on his own; (3) such an appointment would better serve the interests ofjustice, because
the colorado statutes at issue are unconstitutional; and (4) a special master would have the
                                                                                                l-
ability to attend hearings, report regularly to the court, and regulate all proceedings. Dkt. 6 at
4. Although Plaintiff appears to have confused the role ofa special master with that of counsel,
the court will consider these arguments as support for both Motions.

        on February 4, 2014, the Govemment filed a Motion To Dismiss for lack of subiect
matter jurisdiction and failure to state a claim, pursuant to RCFC 12(bX1) and l2(b)(6) ('.Gov't
\Iot."). The Government argues the court does not have subject matter jurisdiction, because: (1)
the named individuals are state government officials, employees, or judges; (2) the Tucker Act
expressly excludes tort claims from the court's jurisdiction; and (3) criminal ailegations exceed
the court's jurisdiction. Gov't Mot. 2. In addition, the Govemment argues that the December 9,
2013 Complaint fails to state a claim, because it does not allege sufficient facts to establish the
material elements of a viable legal theory. Gov't Mot. 7-8. In addition, the Govemment states
that transfer is not in the interests ofjustice, because the December 9, 2013 Complaint ,,is the
latest in a series of [Plaintiffs] resource-draining efforts to right perceived wrongs allegedly
committed by the Government." Gov't Mot. 9-10.

       On February 25,2014, the Govemment filed a Notice informing the court that it re-sent a
copy of the February 4,2014 Motion To Dismiss to Plaintif|s corrections facility.3

         On February 27 , 2014, the Govemment filed a Response to plaintiff s Motion For
Appointment Of Counsel Or Special Master ("Gov't Resp. I"). The Government argues that
appointment of counsel is unwananted, because "this case does not present the sort of 'extreme
circumstances' required for this [c]ourt to exercise its ability to appoint counsel in civil cases."
Gov't Resp. I at 3. The Govemment also argues that denial of Plaintiffs Motion would not
result in any extreme hardship, because the court does not have jurisdiction to adjudicate any of
Plaintiff s claims. Gov't Resp. I at 4.

        On March 27, 2014, Plaintiff filed a "Motion Of And For: [sic] An Answer To
Defendant's Motion To Dismiss" that the court construes as plaintiffs Response To The
Govemment's February 4, 2014 Motion To Dismiss. In this pleading, plaintiff (l) argues that he
has staading to bring this suit, (2) explains his understanding of tort law and its apparent
connection with this case, (3) provides additional factual and procedural background, (4) argues
that the Colorado Court of Appeals ened in dismissing his suit for refusal to serve the Colorado
Attomey General ("AG"), because the AG "has no business in a court Room," (5) asserts the
Govemment's Motion to Dismiss "ramble[d] on gibberish" and was not based on case law or
federal statutes, and (6) avers that the Govemment did not answer the Complaint's allegations of
actual malice, misrepresentation, and false imprisonment. Resp. II at 1-5.

         On March 28, 2014, Plaintiff filed a ,,Motion of and for: Entry of Judgment, [sic]
 pursuant to Rule 58" that requests the court issue judgment in plaintiff s favor, because he
 "never received an answer for his complaint[] [although a]n answer is still due." Dkt. 14 at 1.
 As support, Plaintiff explains the basic compensatory and rehabilitative justifications for tort law
 and then re-asserts the basis for his tort law and other claims. Dkt. 14 at2-4. plaintiffs March
 28, 2014 Motion also raises two new claims, including that the Colorado State Court lacked
jurisdiction over his case and that the state of colorado kidnapped him. Dkt. 14 at 3, 6. plaintiff
adds that the central issue in this case is whether Colorado statutes were enacted properly. Dkt.
14 at 5.

           on March 28,2014, Plaintiff first frled a "Motion of and for: subpoena of Files       and
Documents." Pursuant to RCFC 45, Plaintiff requests that the court authorize a subpoena for:     6)

           3   on March 1l,
                          2014, Plaintiff filed a Notice informing the court that when the
Govemment's retum address did not include an attorney number on iwo occasions, Plaintiff was
unable to receive mail. Notice II at 1.
case number 11-CR-18 from the Colorado State Court; and (2) case number 2013-CA-244 ftom
the Colorado Court ofAppeals. Dkt. 15 at l-3.

        On March 28,2014, Plaintiff also filed a "Motion of and for: [sic] Proving an Official
Record, Rule: 44," from the Govemment for "all records [and] documents proving b[e]yond
doubt that the Colo. Rev. Stat. are enacted and that th[ese] statutes [sic] cany the force of law."
Dkt. 16 at 1. Plaintiff requests these records to be certified under seal by the legal custodian.
Dkt. 16 at 1. This request is justified, because the Govemment has the burden of proof and
"must prove b[e]yond doubt the Colo. Rev. Statutes are indeed enacted." Dkt. 16 at           l.   After
restating his claim as to the illegality ofcertain Colorado statutes, Plaintiff indicates he intends to
seek summary judgment against the Government "if and when the defendants cannot prove the
Colo. Rev. Stat. [are] legal." Dkt. 16 at2.

      On March 28,2014, Plaintiff next filed a Motion For Summary Judgment, restating prior
arguments on the merits and insisting that summary judgment is appropriate, because the
Govemment did not file an Answer.

       On April 3,2014, the Government frled a Combined Reply In Support Of Motion To
Dismiss And Response To Defendant's Motion For Entry Of Judgment, Motion For Summary
Judgment, Motion For Subpoena Of File And Documents, And Motion For Copy Of Official
Record ("Gov't Reply"). The thrust of this pleading is that none of Plaintiff's responses provide
any substantive basis to deny the Govemment's February 4,2014 Motion to Dismiss. Gov't
Reply 2. In addition, the Government points out that RCFC 12(b) allows the Govemment to file
a Motion To Dismiss in lieu of an Answer. Gov't Reply 3.

        On April 8,2014, Plaintiff filed a "Motion of and for entry of Declaratory Judgment Rule
57, Rules of Federal Claims," requesting that the court declare certain Colorado statutes
"illegal," issue a bond releasing him from prison under terms he specifies, void his criminal
conviction, and award damages. Dkt. 20 at 1,2,4,5. In support, Plaintiff argues that ,.[t]he only
option this court has is to enter judgement [sic] against the defendants and stop this tyranny of
the colo. Judges [sic]." Dkt. 20 at 2. Moreover, Plaintiff asserts that the Govemment will
commit fraud if it tries to defend this suit, because the Govemment has kidnapped him and is
imprisoning him on false charges . Dkt.20 at2.

       on April 21,2014, Plaintiff filed an "order" in which he requests the court enter
summary judgment against the Govemment. Dkt. 21 at 4.  on April 24,2014, the Govemment
responded with arguments previously made. Dkt.22 atz.

       On May 8, 2014, Plaintiff filed a ,,Motion To Strike:          All Of Defendant,s     Motions
Pursuant To: Rule 60(3), (4), (6), (d), (e) [sic]," requesting that the court "vacate" all documents
previously filed by the Govemment, because the court has not issued an ..order" grantine the
Govemment's Motions To Dismiss. so that the Govemment "lost jurisdiction on thi case'i and
the Govemment did not file a timely Answer to Plaintiff s Complaint.

       on May 21, 2014, the Govemment filed a Response to plaintiff s "Motion to strike.',
reviewing the procedural history ofthe case and reasserting prior arguments.
        On June 9,2014, Plaintiff filed a "Motion Of And For: [sic] Duty Of Defendants To
Disclosure [sic]" repeating prior allegations and arguments. Dkt. 25 at 1-4. Therein, Plaintiff
issued an ultimatum that the Government either file an Answer or "yield" to him. Dkt. 25 at 4.

         On July 28, 2014, Plaintiff filed a (Second) Motion For Summary Judgment that repeats
allegations and arguments made in previous filings.

III.    DISCUSSION.

        A.      Jurisdiction.

         The United States Court of Federal Claims has jurisdiction under the Tucker Act, 28
 U.S.C. $ 1491, "to render judgment upon any claim against the United States founded either
 upon the Constitution, or any Act of Congress or any regulation of an executive department, or
upon any express or implied contract with the United States, or for liquidated or unliquidated
 damages in cases not sounding in tort." 28 U.S.C. $ 1a91(a)(1). The Tucker Act, however, is ,oa
jurisdictional statute; it does not create any substantive right enforceable against the United
 states for money damages . . . . [T]he Act merely confers jurisdiction upon [the united states
Court of Federal Claimsl whenever the substantive right exists." United States v. Testan,424
u.s. 392,   398 (1976).

         Therefore, to pursue a substantive right under the Tucker Act, a plaintiff must identify
 and plead an independent contractual relationship, Constitutional provision, federal statute,
 and/or executive agency regulation that provides a substantive right to money damages. see
 Todd v. United States,386 F.3d 1091, 1094 (Fed. Cir. 2004) (.,[J]urisdiction under the Tucker
 Act requires the litigant to identifr a substantive right for money damages against the United
 States separate from the Tucker Act . . . ."); see also Fisher v. United States,402 F.3d 1167,
 1172 (Fed. cir. 2005) (en banc) ("The Tucker Act . . . does not create a substantive cause of
 action; . . . a plaintiff must identifr a separate source of substantive law that creates the right to
 money damages. . . . [Tjhat source must be 'money-mandating."'). Specifically, a plaintiffmust
 demonstrate that the source of substantive law upon which he relies "can fairly be interpreted as
mandating compensation by the Federal Govemment." (Jnited states v. Mitchell,463 u.s. 206.
216 (1983) (quoting Testan,424 U.S. at 400). And, the plaintiff bears the burden of establishing
jurisdiction by a preponderance of the evidence. see Reynolds v. Army & Air Force Exch. serv.,
 846F.2d746,748 (Fed. Cir. 1988) ("[O]nce the [trial] court's subject matter jurisdiction [is] put
in question . . . . [the plaintiff] bears the burden of establishing subject matter jurisdiction by a
preponderance of the evidence.").

        B.      Standard Of Review For Pro Se Litigants.

         The pleadings of a pro se plaintiff are held to a less stdngent standard than those of
litigants represented by counsel . see Haines v. Kerner,404 u.s. 519, 520 (1972) (holding that
pro se complaints, "however inartfully pleaded," are held to "less stringent standards than formal
pleadings drafted by lawyers"). It has been the tradition of this court to examine the record "to
see if fa pro se] plaintiff has a cause of action somewhere displayed." Ruderer v. tJnited states,
412 F.2d' 1285, 1292 (ct. cl. 1969). Nevertheless, while the court may excuse ambiguities in a
pro se    plaintiff   s   complaint, the court "does    not excuse [a complaint's]        failures."
Henke v. United States,60 F.3d 795, 799 (Fed. Cir. 1995).

        C.     Standard Of Review For A Motion To Dismiss Pursuant To RCFC f 2@Xl).

        A challenge to the United States Court ofFederal Claims' "general power to adjudicate in
specific areas of substantive law             is properly raised by a [Rule] l2(b)(1) motion."
Palmer v. United States, 168 F.3d 1310, 1313 (Fed. Cir. 1999); see aiso RCFC 12(bX1)
(allowing a party to assert, by motion, "lack of subject-matter jurisdiction"). When considering
whether to dismiss an action for lack of subject matter jurisdiction, t}re court generally is
"obligated to assume all factual allegations [of the complaint] to be true and to draw all
reasonable inferences in plaintiff s favor." Henke,60F.3d,at797.

        D.     PlaintifPs February 3, 2014 Motion For Appointment Of Counsel Or Special
               Master Under Rule 53,

        Plaintiff requests the appointment ofa special master pursuant to Rule 53 ofthe Rules of
the united states court of Federal claims ("RCFC"), arguing that this appointment is warranted
because: (1) he is indigent, (2) the case is too important for him to handle on his own, (3)
appointrnent would better serve the interests ofjustice, and (4) a special master would have the
capacity, unlike Plaintiff, to attend hearings, report regularly to the court, and regulate all
proceedings.

         RCFC 53(a) provides, in relevant part, that the chiefjudge, at the trial judge's behest,
 may appoint a special master to "hold ftial proceedings and make recommended findings of fact
 if appointment is warranted by . . . some exceptional conditton [.]" RCFC 53(a)(1)(B) (emphasis
 added). In the court's judgment, the facts Plaintiff asserts, even if true, do not warrant the
 appointment of a special master rmder RCFC 53 for two reasons. First, there is no need, at this
juncture, to hold 'lrial proceedings," since the Govemment's February 4,2014 Motion To
 Dismiss, as well as the court's independent obligation to consider subject matter jurisdiction,
 require the court to consider whether it can adjudicate the claims alleged in the December 9,
 2013 Complaint. See Litecubes, LLC v. N. Light Prods., (nc.,523 F.3d 1353, 1362 (Fed. Cir.
 2008) ("[C]ourts have an independent obligation to determine whether subject-matter
jurisdiction exists, even in the absence of a challenge from any party." (intemal quotations
 omitted)). "Trial proceedings" would only take place in this case if the court has jurisdiction to
 adjudicate the claims alleged in Plaintiff s Complaint; otherwise, the case must be dismissed. 1d
 ("[W]hen a federal court concludes that it lacks subject-matter jurisdiction, the court must
dismiss the complaint in its entirety[.]" (quoting Arbaugh v. Y & H Corp., 546 U.S. 500, 514
(2006)). Thus, Plaintif8s request is, at best, premature.a Second, there are no ..exceptional
conditions" present in this case sufficient to justify appointment of a special mastet. see In re
 tls., 185 F.3d 879, at *3 (Fed. cir. 1998) (concluding that a large number of related cases with
"national importance," as well as the "time-consuming and resource-draining nature of the pre-

        * Further, as
                      discussed in detail below, since the court does not have jurisdiction over
Plaintiff s claims, the court does not have authority to hold rial proceedings or request the
appointrnent of a master to perform the same.
trial phases ofth[ose] interrelated cases" was sufficiently exceptional to warrant the appointment
of a special master).

        To the extent Plaintiff requests the appointment of counsel, the court also must deny that
request. While the United States Court of Federal Claims also may appoint counsel in civil
cases, pursuant to 28 U.S.C. $ lgls(exl),s this power "should only bi exercised in extreme
circumstances." ll'ashington v. United States, 93 Fed. Cl. 706, 708 (2010). Extreme
circumstances warranting the appointment of counsel may include cases where "quasi-criminal
penalties or severe civil remedies are at stake, such as those in a civil commitment proceeding or
when an indigent risks losing his or her child in a custody case." Id. at 708. plaintiffs
complaint, alleging causes of action against various officials, employees, andjudges in the State
of colorado, simply does not "present an extreme hardship" sufficient to warrant appointment of
counsel. Id. a1709.

       For these reasons, Plaintiff s February 3, 2014 Motion For Appointment Of Counsel Or
Special Master, is denied.

        E.      The Court's Resolution Of The Government's February 4, 2014 Motion To
                Dismiss.

        Plaintiff has failed to meet the burden of establishing subject matter jurisdiction for the
reasons set fo(h below.

                l      The United States Court Of Federal Claims Does Not                       Have
                       Jurisdiction To Adjudicate Claims Against Individual State Officials.

       The December 9, 2013 complaint alleges several claims against various judges on the
colorado court of Appeals, and other courts, officers and agencies of the state of colorado.
Compl. 1-2. These include, inter alia: (1) that courts in the State of Colorado violated contract
law by enforcing invalid statutes; (2) a separation-of-powers claim, alleging that the Auomey
General of colorado unlaufirlly defended a colorado official in a court proceeding; and (3)
claims alleging the Colorado courts are subject to and violated various federal statutes, including
the clayton Act of 1914, the Sherman Act of 1890, and the sarbanes-oxley Act of 2002.
Compl.2,4, 10-11.
         All of these claims are asserted against individual judges, state officials, or agencies of
the state of colorado. The united states court of Federal claims, however. doeJ not have
jurisdiction to adjudicate those claims. "It is well settled that the United States is the only proper
 defendant in the United states court of Federal claims." Kurt v. united states, 103 Fed. cl.
 384, 386 (2012) (dismissing, for lack of jurisdiction, plaintiffs claims against,,the state of
Missouri, the Missouri judiciary . . . and various unnamed judges of the state of Missouri,'); see
also stephenson v. united states, 58 Fed. cl. 186, 190 (2003) (explaining that,,the only proper

        28 U.S.C. $ 1915(e)(1) provides that: .,The court may requesr an aromey to represent
        '
any person unable to afford counsel." 28 u.s.c. $ 2503(d) further provides that: ,,For the
purpose of construing section[] . . . 1915 . . . of this title, the united states court of Federal
Claims shall be deemed to be a court of the United States.,'
defendant for any matter before [the United States Court of Federal Claims] is the United States,
not its officers, nor any other individual"); Moore v. Pub. Defenders Office, 7 6 Fed,. Cl. 617 , 620
(2007) ("When a plaintiffs complaint names private parties, or local, county, or state agencies,
rather than federal agencies, this court has no jurisdiction to hear those allegations.").

       For these reasons, any and all claims alleged in the December 9, 2013 Complaint against
individual govemmental officials, judges, and employees of the State of Colorado must be
dismissed.

               2.      The United States Court Of Federal Claims Does Not Have
                       Jurisdiction To Adjudicate Plaintiff s Constitutional Claims.

        The December 9, 2013 Complaint also alleges claims arising under the First, Fourth,
Fifth, Sixth, Seventh, Eighth, Ninth, Tenth, and Fourteenth Amendments to the United States
Constitution. Compl. 4.

        The United States Court of Federal Claims does not have jurisdiction to adjudicate claims
arising under the First Amendment because it is not money-mandating provision of the
Constitution. See United States v. Connolly,716 F.2d,882, 886-87 (Fed. Cir. l9S3) (,[T]he
[F]irst [A]mendment, standing alone, cannot be so interpreted to command the payment of
money."); see also Uzamere v. United S/ares, Nos. 10-585, 10-591, 2010 WL 352889':., at +3
(Fed. Cl. Sept. 3, 2010) ("This court lacks jurisdiction to consider claims under the First
Amendment because it does not mandate the payment of money damages for violations.,')

        Given the pro se status of the December 9, 2013 Complaint, the court construes
Plaintiffs claims under the Fifth and Fourteenth Amendments to the United States Constitution
as alleging claims under the Due Process Clause or the Equal Protection Clause. But, the United
States Court of Federal Claims does not have jurisdiction to adjudicate such claims, because
neither clause is money-mandating. see LeBlanc v. united states,50 F.3d 1025, 102g (Fed. cir.
 1995) (holding that claims arising under the "Due Process Clauses of the Fifth and Fourteenth
Amendments, and the Equal Protection clause of the Fourteenth Amendment . . . [do not forml a
sufficient basis for jurisdiction because they do not mandate payment of money by the
[G]ovemment"); see also Collins v. United States, 67 F.3d 294,288 (Fed. Cir. 1995) (holding
that the United States Court of Federal Claims does "not have jurisdiction over money claimi
that are based upon an alleged violation by the [G]ovemment ofthe [D]ue [p]rocess
                                                                                  [c]lause',).
        Nor does the United States Court of Federal Claims have jurisdiction to adjudicate claims
under the Fourth, Sixth, Seventh, Eighth, Ninth, and renth Amendments to the United States
Constitution. See LaChance v. United States, 15 Cl. Ct. 127,130 (1993) (,.[T]he [F]ourth
[A]mendment does not mandate the payment                of  money by the United States.")l
 wnston v. united states,465 Fed. App'x 960, 961 (Fed. cir. 2012) (holding that claims arising
under the Sixth Amendment "fall outside the jurisdiction of the [United States Court of Federal
Claimsl"); Jaffer v. United States, No. 95-5127, 1995 WL 592017, at *2 (Fed. Cir. Oct. 6, 1995)
(holding that the "Seventh Amendment [does not] explicitly or implicitly obligate[] the federal
[G]ovemment to pay damages; as a result . . . [it cannot] support a claim for reiief in the lunited
statesl court of Federal claims"); Trafny v. united states,503 F.3d 1339, 1340 Ged. cil. 2007)
("The [United States] Court of Federal Claims does not have jurisdiction ovei claims arisini
trnder the Eighth Amendm entf.l"); vuolo v. united states, No. 06-5136, 2006 wL 3913417. at
*l (Fed. Cir. Dec. 29,2006) (same re: the Ninth Amendment, because it "do[es] not mandate the
payment of money"); Patterson v. United States,2lS Fed. App'x 987, 988 (Fed. Cir. 2007)
("[W]e discem no enor in the trial court's determination that a claim for monetary damages
against the United States cannot be based on the . . . Tenth Amendment[.]").

       For these reasons, the constitutional claims alleged in the December 9,2013 Complaint
must be dismissed.

                  3.       The United States Court Of Federal Claims Does               Not   Have
                           Jurisdiction To Adjudicate Tort Claims.

         The December 9,2013 Complaint is captioned as a "Commercial Complaint in Tort," and
uses terrns throughout that sound in    tort law, such as "malice," "misrepresentation," and "false
 imprisonment." It is well-established, however, that the United States Court of Federal Claims
 does not have jurisdiction to adjudicate tort claims, because the Tucker Act expressly withdraws
 those claims from the scope of this court's jurisdicti on. See 28 U.S.C. $ la91(a)(1) (,.The United
 States Court of Federal Claims shall have jurisdiction to render judgment upon any claim against
 the United States .   . in cases not sounding in tort." (emphasis added)); see also Zhao v. United
 States,9l Fed. Cl. 95, 100-01 (2010) (explaining that cases "sounding in tort are not cognizable
 in the lunited States Court of Federal Claims]" (quotation omitted)). Further, the specific claims
 alleged in tie December 9,2013 Complaint properly are characterized as torts over which the
 court may not exercise jurisdiction. See Reforestacion de Sarapiqui v. United States,26 Cl. Ct.
 177,179 (1992) (dismissing plaintiffs claims for "misrepresentati on, i.e., a tort,', for lack of
jurisdiction); see also Vincin v. United States, 199 Ct. Cl. 762,765 (1972) (,,pllaintiffs
 complaint is partially based on a claim of false imprisonment. Such a claim sounds in tort and is
 outside our jurisdiction.").

       For these reasons, the tort claims alleged in the December 9, 2013 Complaint must be
dismissed.

                  4.       The United States Court Of Federat Claims Does Not Have
                           Jurisdiction To Review Judgments Of State Courts Or Federal
                           District Courts.

        The December 9, 2013 Complaint further requests that the court overtum the United
States District  court's determination in Falk,2013 u.s. Dist. LEXIS 110511, at *3-4. that the
Attomey General of Colorado lawfully could represent the prison warden in a habeas action.
Compl. 16. The Complaint also appears to request that the court review the Colorado State
court's September 26,2012 conviction of Plaintiff. compl. 3a (alleging that the colorado state
court "illegally" convicted Plaintiff under "statutes [that] do not exist"). It is elementary that,
among the federal courts, only the united states Supreme coun may review the judgments of
state courts. See 28 U.S.C. $ 1257 ("Final judgments or decrees rendered by the highest court of
a State in which a decision could be had, may be reviewed by the Supreme court by wdt of
certiorari[.]"); see also Johnson v. llay Cool Mfg., L.L.C.,20 Fed. App'x 895, 897 (Fed. Cir.
2001) ("[o]nly the Supreme court may review state court judgments)'); Fielder v. Credit
Acceptance Corp., 188 F.3d 1031, 1034 (8th cir. 1999) (explaining that the Rooker-Feldman
doctrine deprives "lower federal courts [of] jurisdiction to review state courtjudgments").


                                                l0
        If Plaintiff regards the August 6, 2013 decision ofthe United States District Court for the
District of Colorado as improper, the proper recourse was to appeal that decision to the United
States Court of Appeals for the Tenth Circuit. In any event, the United States Court of Federal
Claims does not have jurisdiction to review decisions of a United States District Court. See
vereda, Ltda. v. united states,2Tl F.3d 1367, 1375 (Fed. Cir. 2001) (holding that the united
States Court of Federal Claims "does not have jurisdiction to review the decisions of district
courts" (quoting Joshua v. United States,17 F.3d 378, 380 (Fed. Cir. 1994)).

        For these reasons, any claims in the December 9, 2013 Complaint requesting that this
court review the decisions of the Colorado State Court or the United States District Coun musr
be dismissed.

               5.      The United States Court of Federal Claims Does Not                      Have
                       Jurisdiction To Adjudicate Claims Arising Under Federal Criminal
                       Statutes.

         The December 9, 2013 Complaint also appears to allege Plaintiff s state court conviction
 was a criminal act of "kidnapping, slavery, and involuntary servitude," violating federal criminal
 law. Compl. 3b; see also 18 U.S.C. $ 1201 (providing that "[w]hoever unlawfully seizes,
 confines, inveigles, decoys, kidnaps, abducts, or carries away and holds for ransom       .  . any
person" shall be guilty of a federal felony). To the extent Plaintiff asserts the Colorado State
 Court violated federal criminal law, "the [United States Court of Federal Claims] has no
jurisdiction to adjudicate any claims whatsoever under the federal criminal code[.]" Joshua, 17
 F.3d at 379.

       Therefore, the criminal claims alleged in the December 9,2013 Complaint also must be
dismissed.

               6.      The United States Court Of Federal Claims Does Not Have
                       Jurisdiction To Adjudicate Most Of Plaintiffs Federal Statutory
                       Claims, And Those Claims That Invoke Applicable Jurisdictional
                       Statutes Are Insufliciently Pled Under Rule 8.

         Finally, the December 9, 2013 Complaint and subsequent pleadings filed by Plaintiff cite
 several other statutes to support the contention that the United States Court ofFederal Claims has
jurisdiction to adjudicate the claims presented therein.

         First, Plaintiff cites 28 U.S.C. $ 1346, which provides that United States District Courts,
concurrently with the United States Court of Federal Claims, have jurisdiction over "[a]ny civil
action against the United States for the recovery ofany intemal-revenue tax alleged to have been
erroneously or illegally assessed or collected[.]" 28 U.S.C. $ 13a6(a)(1). But even under the
most liberal reading of the December 9, 2013 complaint, none of Plaintifls allegations may
properly be construed as a claim for a tax refund, since there are absolutely no facts alleged
supporting such a claim. As such, no facts have been pled "plausibly suggesting', an entitlement
to relief; in fact, Plaintiff s bare invocation of section 1346, without any supporting facts, does
not even contain the information "necessary to sustain recovery wder some viable legal theory.,'



                                                11
Bell Atl. Corp. v. Twombr, 550 U.S. 544, 557, 562 (2007) (emphasis in original) (quoting Car
Carriers, Inc. v. Ford Motor Co.,745 F.2d 1101, 1106 (7th Cir. 1984)).

        Second, Plaintiff cites 28 U.S.C. g 1495, which provides that "[t]he United States Court
of Federal Claims shall have jurisdiction to render judgment upon any claim for damages by any
person unjustly convicted of an offense against the United States and imprisoned." 28
U.S.C. $ 1495. But Plaintiffs claim thereunder fails for several reasons. As an initial matter,
although the court has jurisdiction to render judgment on claims by persons "unjustly convicted
of an offense against the United States," Plaintiff was not convicted for an offense "against the
United States," but for offenses committed against the State of Colorado. See Falk,2013 U.S.
Dist. LEXIS 110511 (ECF No. 39-1 at 1l-12); see also O'Nealv. (Jnited States, No. 1l-675,
201 1 WL 5223154, at *3 (Fed. Cl. Oct. 27, 2011) (dismissing a purported wrongful
irnprisonment claim alleged under Section 1495, where that claim was asserted against the State
of Texas, not the United States). Further, for this court to exercise jurisdiction under Section
1495, a plaintiffs conviction must first be set aside by a court, or the plaintiff must be pardoned
for the criminal offenses. .See 28 U.s.c. $ 2513 (requiring that a person "suing under section
1495 . . - must allege and prove that (1) [their] conviction has been reversed or set aside . . . or
that [they] have been pardoned"); see also Humphrey v. llnited States, 52 Fed. Cl. 593, 596
(2002) (explaining that jurisdiction under Section 1495 requires strict compliance with Section
2513). Plaintiff is cunently a prisoner in the Sterling Correctional Facility located in Colorado
Springs, Colorado. See Order, Jiron v. United.States, No. 13-966, ECF No. 4 (Jan. 10,2014)
(granting Plaintiff s Motion To Proceed 1n Forma Pauperis and describing his incarceration).
Plaintiff has neither been pardoned, nor had his conviction reversed, and has not complied with
Sections 1495 and 2513.

         Third, Plaintiff cites 28 U.S.C. gg 1331 and 1332, as statutes bestowing federal question
and diversity of citizenship jurisdiction, respectively, on the United States District Courts. See
28 U.S.C. $ l33l ("The district courts shall have original jurisdiction of all civil actions arising
under the Constitution, laws, or treaties of the United States."); see also ld. $ 1332(a) (,,The
district courts shall have original jurisdiction of all civil actions where the matter in controversy
exceeds the sum or value of$75,000, exclusive of interest and costs, and is between,', inter alia,
citizens of different states, and citizens ofa state and a foreign state). The United States Court of
Federal Claims is not a district court, and since Section 1331 "is limited to district courts, it does
not apply to this case." Houston           v.    united states, 60 Fed.     cl.   507, 510 (2004);
stroughter v. united states,89 Fed. cl. 755,762 (2009) ("[D]iversity jurisdiction [under Section
13321 is not granted to the Court ofFederal Claims[.]").

          Fourth, Plaintiff invokes 28 U.S.C. $ 1343, which authorizes ,,[t]he district courts,' to
 adjudicate claims arising under certain provisions of the civil rights laws, such as 42
 U'S.C. $ 1985 (conspiracy to interfere with civil rights). But "[e]xclusive jurisdiction to hear
 civil rights claims [under Section 1343] resides in the federal district courts," so that this court
 does not have jurisdiction to adjudicate that claim. Kortlander v. united states,      l\j  Fed. cl.
 357' 369-70 (2012) ("The statute at 28 u.s.c. g 13a3(a)(3) (2006) specifically provides for
jurisdiction in ths United States District Courts. The United States Court of Federal Claims is
not mentioned in the statute, and, thus, this cou( does not have jurisdiction, pursuant to 2g
u.s.c. $ 13+3(a)(3).").


                                                 12
         Fifth, Plaintiff cites 28 U.S.C. g 1337, which provides the "district couts" with original
jurisdiction to hear certain claims "arising under any Act of Congress regulating commerce or
protecting trade and commerce against restraints and monopolies[.]" Since this court is not a
 "district court," again, the United States Court of Federal Claims does not have jurisdiction to
 adjudicate a claim arising under Section 1337.

         As discussed above, although Plaintiff invokes the Sherman Act of 1890, the Clal'ton Act
of   1914, and the Sarbanes-Oxley Act of 2002 as a basis for this court to exercise jurisdiction, the
December 9, 2013 Complaint makes clear that any claims thereunder are directed at entities
other than the United States Govemment. See generally Compl. 10-1 1 (describing the
aforementioned congressional statutes and claiming that "all Colorado Courts . . ,[the]
Colo[rado] Secretary of State . . . [and the] Colo[rado] Attomey General" are subject to their
provisions). Where a "plaintiffs complaint names private parties, or local, county, or state
agencies, rather than federal agencies, this court has no jurisdiction to hear those allegations."
Moore, 76 Fed. Cl. at 620. Therefore, the court need not determine whether the United States
Court ofFederal Claims may adjudicate claims arising under the aforementioned statutes, as this
case is not a bid protest.  q  28 u.s.c. $ 1491(bxl) (providing that the united States court of
Federal Claims has jurisdiction "to render judgment on an action by an interested party objecting
to . . . any alleged violation of statute or regulation in connection with a procurement or a
proposed procurement" (emphasis added)).

       For these reasons, the statutory claims alleged in the December 9,2013 Complaint also
must be dismissed.

IV.      CONCLUSION.

       For these reasons, the Government's February 4, 2014 Motion To Dismiss is granted.
See RCFC    12(bX1). Given the court's resolution of the Govemment's February 4, 2014 Motion
To Dismiss, all of Plaintiff s other outstanding motions are denied, as moot. Accordingly, the
Clerk of the Court is directed to dismiss the December 9, 2013 Complaint.

       In addition, Plaintiff has a lengthy history of filing lawsuits,6 and other federal courts
repeatedly have sanctionedT or threatened Plaintiff with sanitions8 for filine claims considered to



         6
         See United States v. Krieger,2014 U.S. Dist. LEXIS 32020, at *1 (D. Colo. Mar. 12,
2014) (dismissing a case where Plaintiff attempted to criminally prosecute officials and entities
of the state of Colorado by merely listing the United States as Plaintiff and       addressing the
Complaint to the United States Attomey); see also Jiron v. Davidson, 2014 U.S. App. LEXIS
3996' at *3 (10th cir. Mar. 4,2014) ("[Plaintiff s] claims are completely frivolous. we
accordingly deny his request for a [certificate of appealability for a writ of habeas] and dismiss
this matter."); Jiron v. County of Alamosa, 1996 U.S. Dist. LEXIS 22962, at *l (D. Colo. Apr.
24, 1996) (listing eight other cases from the mid-1990s that demonstrate Plaintiff 'tepeatedly
filed requests for entry of default judgments which have no merit").
         7
             Jiron, 1996 u.s. Dist. LEXIS 22962, at * 1 (recommending injunctive relief barring
             see
Plaintiff from filing additional pro se lawsuits, unless he first obtained the court's leave)
                                                  IJ
be without  merit. In this case he has filed nearly identical claims to those previously rejected by
 other federal courts. ,See Jiron v. Colorado, 2014 U.S. Dist. LEXIS 16297 , at * I (D. Colo. Feb.
 10,2014); United States v. Thorsen,2013 U.S. Dist. LEXIS 171740, at *1 (D. Colo. Dec. 5,
 2013); see also People v. Ogburn,2007 U.S. Dist. LEXIS 7360, at *1,2007 WL 389230 (D.
 Colo. Feb. 1,2007);Jironv. Ogburn,2006 U.S. Dist. LEXIS 24812,a|*2,2006 WL 994441 (D.
 Colo. Apr. 1 1, 2006). Nevertheless, Plaintiff continues to attempt to prosecute state ofiicials and
judges criminally. See, e.g., United States v. Babcock,2014 U.S. Dist. LEXIS 11644, 1(D. Colo.
Jan. 30, 2014) (asserting criminal charges against Judge Babcock, who ruled against him in
 Thorsen, and other defendants).

        Based on a review of Plaintiffs claims and correspondence, the court finds that
Plaintiff s contacts with this court reflect "indicia of frivolousness and harassment," specifically
in both the "number and content of filings" and their lack of merit. See In re Powell, 851 F.2d,
427,431 (D.C. Cir. 1988); see also Hemphill v. Kimberly-Clark Corp.,374 Fed. App'x 41 (Fed.
Cir. 2010) (following the guidelines discussed in In re Powell conceming anti-filing injunctions
for pro se litigants).

        Pursuant to Rule 1l(c)(3) of the Rules of the United States Court of Federal Claims,
Plaintiff has thirty (30) days to show cause why the court should not issue an anti-filing
injunction. See also In re Powell,851 F.2d at 433 (suggesting that a "district court should
consider issuing an order to show cause" before issuing an anti-filing injunction). If Plaintiff
does not do so, the Clerk will be further directed to accept no other actions or filings by
Lawrence M. Jiron, without an Order of the Chief Judge of the United States Court of Federal
Claims. See RCFC Rule 1 1(b) (barring the filing of unwarranted claims).

       In the interim, the Clerk's Office will reject any                complaints from Plaintiff
unless accompanied by the court's requiredfiling fee.

       IT IS SO ORDERED.

                                                                  BRADEN
                                                      Judge




Jironv. County of Alamosa, 1998 U.S. Dist. LEXIS 23660, at *2 (D. Colo. Sept. 16, 1998)
(permanently enjoining Plaintiff from filing newpro se suits, unless he first obtained leave).
       8
             Jiron v. Thorson,20l4 U.S. App. LEXIS 3993, at *4 (1Oth Cir. Mar. 4,2014) (,.We
           See
caution [Plaintiff] that further frivolous filings in this court may result in sanctions, as have
already been imposed on him in the district court.").


                                                 14